Per Curiam.
Counsel for the board of transportation on this appeal concedes that there was no competent evidence to support a finding of guilt as to speeifitions “4,” “5,” “7,” “8” and “10.” There was direct evidence sufficient to support the determination of the board of transportation with respect to specifications “1,” “2,” “3,” “6” and “13.” (Matter of Roge v. Valentine, 280 N. Y. 268.) There is no rule requiring corroboration of testimony of accomplices in a proceeding of this character. (Matter of Schadler v. Graves, 258 App. Div. 451.)
The order should be reversed, with fifty dollars costs and disbursements, and the determination of the board of transportation confirmed.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order, so far as appealed from, unanimously reversed, with fifty dollars costs and disbursements to the appellants, and the determination of the board of transportation confirmed.